Citation Nr: 0634084	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for multiple sclerosis has been received.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease (DDD) of the lumbar 
spine.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
February 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision that, inter 
alia, declined to reopen the veteran's claim for service 
connection for multiple sclerosis, denied a rating in excess 
of 20 percent for DDD of the lumbar spine, and denied a claim 
for a TDIU.  The veteran filed a notice of disagreement (NOD) 
in August 2004 limited to the above matters, and the RO 
issued a statement of the case (SOC) in November 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2005.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.  

As a final preliminary matter, in the June 2006 informal 
brief, the veteran's representative appears to raise a claim 
for an increased rating for residuals of a left leg injury.  
As the RO has not yet adjudicated this matter, it is not 
properly before the Board, and is referred to the RO for 
appropriate action. 


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification action needed to fairly adjudicate the 
request to reopen has not been accomplished.

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 92006). In this case, 
however, the Board notes that the RO has not adequately 
informed the appellant via any correspondence of the basis 
for the prior denial of her claim for service connection for 
multiple sclerosis.  The Court, in Kent, held that in a claim 
to reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while she was provided 
notice of the appropriate legal definition of new and 
material evidence in an August 2003 letter, a generic notice 
of this type is not sufficient under Kent.  Rather, the 
record must show that the appellant was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent (emphasis 
added).  In this case, there is no evidence that the RO 
provided the veteran a specifically tailored notice 
explaining what is needed to reopen the claim in light of the 
prior deficiency(ies) in the claim at the time of the final 
Board decision in May 1996.  

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met with respect to the 
remaining claims on appeal-the claim for an increased rating 
for DDD of the lumbosacral spine and the claim for a TDIU-
the RO should also issue notice compliant with other recent 
Court decisions, to include Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (as regards the five element of a claim 
for service connection), as appropriate. 

The RO's notice letterto the veteran should invite the 
veteran to submit all pertinent evidence in her possession, 
and explain that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should specifically request that the veteran provide 
authorization to enable it to obtain the inpatient medical 
records from the McCoy nursing home in Bishopville, South 
Carolina, since July 2003, as identified in a July 2003 VA 
outpatient record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  . 

The Board also finds that specific further development of the 
claims for an increased rating for DDD of the lumbosacral 
spine and for a TDIU is warranted.

  The Board notes that the veteran most recently underwent a 
VA orthopedic examination for her service-connected DDD of 
the lumbosacral spine in March 2004.  The veteran's 
representative asserts that the March 2004 VA evaluation is 
inadequate for determining the severity of the veteran's 
service-connected DDD of the lumbosacral spine disability. 
The report of that evaluation notes that, at the time, the 
veteran came in on a stretcher and was unable to come off the 
stretcher or stand such that examination of the lumbar spine 
range of motion could not be performed.  The veteran reported 
that she had some incontinence of the bladder, and the 
examiner noted that it was unclear whether this was related 
to her nonservice connected multiple sclerosis or her 
service-connected back problem.  In addition, the examiner 
suggested that the veteran undergo a neurological examination 
to clarify the etiology of the veteran's weakness of her 
lower extremities.  As such, the Board finds that new VA 
orthopedic and neurological examinations, by physicians, 
would be helpful in resolving the claim for an increased 
rating.  See 38 U.S.C.A. § 5103A.  The orthopedic examiner 
should provide additional comment as to whether the 
appellant's service connected disabilities render her 
unemployable, given that she has a number of nonservice-
connected disabilities, and that there is currently no such 
opinion of record.   See Friscia v. Brown, 7 Vet. App. 294 
(1994), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
(holding that where the VA has merely offered its own opinion 
regarding whether a veteran is unemployable as a result of a 
service- connected disability, VA has the duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the veteran's service-connected 
disability(ies) has on his (or her) ability to work).    

Accordingly, the RO should arrange for the appellant to 
undergo VA orthopedic and neurological examinations, by 
physicians, at an appropriate VA medical facility.  .  The 
veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, will result in 
denial of the claims (a claim for a TDIU is considered a 
claim for increase).  See 38 C.F.R. § 3.655(b). Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes treatment records from the Augusta VAMC, dated from 
August 2002 to February 2003 and from the Columbia VAMC, 
dated from August 2003 to February 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Augusta VAMC (since 
February 2003), and from the Columbia VAMC (since February 
2004), following the current procedures prescribed in 38 
C.F.R. § 3.159(c) (2004), as regards requesting medical 
records from Federal facilities. 

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations. Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim on appeal for a TDIU should include 
consideration of whether the veteran is entitled to a TDIU on 
an extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 4.16(b) (2005) (prescribing procedures for 
assignment of an extra-schedular rating).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
VA medical records from the Augusta VAMC 
(from February 2003 to the present) and 
from the Columbia VAMC (from February 
2004 to the present).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and her representative VCAA-compliant 
corrective notice specific to the claims 
n appeal-the petition to reopen the 
claim for service connection for multiple 
sclerosis,  the claim for a rating in 
excess of 20 percent for DDD of the 
lumbosacral spine, and the claim for a 
TDIU.

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate each 
claim.  As regards the claim to reopen, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should 
request that the veteran provide 
authorization to enable it to obtain all 
records of her treatment from the McCoy 
nursing home in Bishopville, South 
Carolina from July 2003 to the present. 
The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, explain the type of evidence 
that is her ultimate responsibility to 
submit, and include a summary of the 
evidence currently of record that is 
pertinent to each claim.  T

The RO should also ensure that its 
letter(s) meet(s) the requirements of the 
recent decision in Dingess/Hartman, cited 
to above, as appropriate.  The ROmust 
clearly explain to the veteran that she 
has a full one-year period for response 
(although VA may adjudicate the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations, by 
physicians, of her service- connected 
disabilities, at an appropriate VA 
medical facility.  The neurological 
examination should be conducted first, 
and the findings from that examination 
should be made available to the 
orthopedic examiner prior to completion 
of his or her report.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the appellant, and the reports of 
each examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished , and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report..

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbosacral spine disability- to 
specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent 
ankle jerk. The examiner should also 
offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected DDD of the 
lumbosacral spine.  The examiner is 
requested to comment on the March 2004 VA 
examiner's notation that it was unclear 
whether the veteran incontinence of the 
bladder was related to multiple sclerosis 
(currently nonservice connected) or her 
service-connected lumbosacral back 
disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes). 
Also with respect to the low back, he or 
she should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins. The 
physician should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Specific to the lumbar spine, the 
examiner should indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.  The 
examiner should also render findings as 
to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

Considering the results from the 
neurological and orthopedic examinations, 
the examiner should specifically indicate 
whether the veteran suffers from 
incapacitating episodes associated with 
the lumbar spine disability, and, is so 
comment on the frequency of such episodes 
over a 12-month period. 

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether, without regard 
to any nonservice-connected disabilities 
or the appellant's age, it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
appellant's service connected 
disabilities (specifically, DDD of the 
lumbosacral spine, residuals of left knee 
injury, painful scar left calf, and right 
thigh donor site scar), either 
individually or in concert, render her 
unable to obtain or retain substantially 
gainful employment.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should first readjudicate the 
petition to reopen the claim for service 
connection for multiple sclerosis and the 
claim for a rating in excess of 20 
percent for DDD of the lumbosacral spine, 
and then adjudicate the claim for a TDIU, 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim for a TDIU should include 
discussion of whether the criteria for 
invoking the procedures of 38 C.F.R. § 
4.16(b), for assignment of a TDIU on an 
extra-schedular basis, are met.  If the 
appellant fails without good cause to 
report for any examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate. 
 
8.   If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


